Title: To George Washington from Major General Benjamin Lincoln, 14 February 1780
From: Lincoln, Benjamin
To: Washington, George


          
            My dear General
            Charles town [S.C.] Feby 14 1780
          
          In my last I had the honor of informing your Excellency that the enemies fleet had arrived in North Eddesto—since that they have landed their troops on Simmons’s Island & marched part of them to the North East end of Johns Island. I have not been able yet to learn, with any degree of certainty, their numbers for although we have frequent information from Savannah yet as the troops were keept at Cotspur on board their Ships little was known of them in town.
          What will be the mode of attack on this town is yet uncertain different plans have been hinted by the friends of Government—but they are too wild to be credited. I have the honor to be my dear General with the highest respect your most Obedeint servant
          
            B: Lincoln
          
        